     Case 2:20-cv-11660-AFM Document 19 Filed 09/10/21 Page 1 of 2 Page ID #:2422




 1   TRACY L. WILKISON
 2   Acting United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   JENNIFER A. KENNEY, CSBN 241625
     Special Assistant United States Attorney
 8         160 Spear Street, Suite 800
 9         San Francisco, CA 94105
           Telephone: (510) 970-4825
10
           Facsimile: (415) 744-0134
11         E-Mail: Jennifer.A.Kenney@ssa.gov
12
     Attorneys for Defendant Commissioner of Social Security

13
                         UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15                                WESTERN DIVISION
16
17   DARA MURRAY,                            ) Case No.: 2:20-cv-11660-AFM
18
                                             )
     Plaintiff,                              ) [PROPOSED] JUDGMENT OF
19                                           ) REMAND
20          v.                               )
                                             )
21                     1
     KILOLO KIJAKAZI ,                       )
22   Acting Commissioner of Social Security, )
                                             )
23
     Defendant.                              )
24
25
26
     1
      Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,
27
     2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo
28   Kijakazi should be substituted, therefore, for Andrew Saul as the defendant in this
     suit. No further action need be taken to continue this suit by reason of the last
     sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
     Case 2:20-cv-11660-AFM Document 19 Filed 09/10/21 Page 2 of 2 Page ID #:2423




 1         The Court having approved the parties’ Stipulation to Voluntary Remand
 2
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 3
 4   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
 5
     Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 6
 7   DECREED that the above-captioned action is remanded to the Commissioner of
 8   Social Security for further proceedings consistent with the Stipulation to Remand.
 9
10
     Date: 9/10/2021
11                                         HON. ALEXANDER F. MACKINNON
12                                         UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
